Citation Nr: 0939019	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-06 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for colon polyps.  

2.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial disability rating in excess of 
20 percent for a right shoulder wound with rotator cuff 
tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel
INTRODUCTION

The Veteran had active military service from April 1969 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

The issues of entitlement to an initial disability rating in 
excess of 30 percent for PTSD and entitlement to an initial 
disability rating in excess of 20 percent for a right 
shoulder wound with rotator cuff tendonitis are addressed in 
the REMAND portion of the decision below.


FINDING OF FACT

The Veteran's current colon polyps did not manifest in 
service, or for many years thereafter, and are not related to 
service.


CONCLUSION OF LAW

Colon polyps were not incurred during active military 
service, nor may they be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks service connection for colon polyps, which 
he attributes to exposure to Agent Orange in Vietnam.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  
When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  Although not otherwise established as 
incurred in or aggravated by service, for veterans exposed 
during service to certain herbicide agents (including Agent 
Orange), service connection may be granted for one of the 
diseases listed at 38 C.F.R. § 3.309(e).  Service connection 
may also be granted for any disease listed at 38 C.F.R. § 
3.309(e), even though there is no record of such disease 
during service, provided that the provisions of 38 C.F.R. § 
3.307(d) are met.  

The Board notes that the following diseases are associated 
with herbicide exposure for purposes of the presumption: 
chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes (also known as type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).  

Although colon polyps are not listed as one of the 
presumptive diseases associated with herbicide exposure under 
38 C.F.R. § 3.309(e), a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (1994).  
The United States Court of Appeals for Veterans Claims has 
specifically held that the provisions set forth in Combee are 
applicable in cases involving Agent Orange exposure.  McCartt 
v. West, 12 Vet. App. 164, 167 (1999).  The Board will thus 
consider whether service connection under the provisions of 
38 C.F.R. § 3.303 is warranted.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) do not contain complaints 
of, treatment for, or a diagnosis of colon polyps.  A 
separation examination dated in January 1972 marked the 
Veteran's genitourinary system as normal.  

Private medical records dating from December 1994 to December 
2003 show that the Veteran underwent multiple colonoscopies 
and flexible signoidoscopies.  He was found to have colitis 
and sessile polyps.  During a December 1994 sigmoidoscopy, 
the Veteran reported a history of ulcerative colitis dating 
to 1991.  Private medical records dating from December 1994 
to February 2006 show the Veteran underwent a total colectomy 
in February 2006.  Diagnosis was chronic ulcerative colitis 
without residual adenomatous change or dysplasia.  

The evidence does not show that a current diagnosis of colon 
polyps is related to service many years earlier.  While the 
Veteran reported that exposure to Agent Orange in Vietnam 
caused his colon polyps, no in-service examinations or other 
STRs noted colon polyps.  The Veteran's lay opinions of 
etiology and incurrence are not entitled to any probative 
value as he is not shown to be competent to diagnose medical 
conditions and provide etiological opinions.  There is no 
medical evidence showing that the Veteran's current colon 
polyps are related to the Veteran's military service.  38 
C.F.R. § 3.303.  Service connection for colon polyps as 
secondary to Agent Orange is also not warranted since these 
disorders are not listed in the regulations.  See 38 C.F.R. § 
3.309(e).  

In that regard, the Board also notes the 22 year lapse from 
the time of the Veteran's separation from service, finding no 
colon polyps upon examination, until the December 1994 report 
of colitis.  This significant lapse of time is highly 
probative evidence against the Veteran's claim of a nexus 
between current colon polyps and active military service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding 
that a significant lapse in time between service and post-
service medical treatment may be considered in the analysis 
of a service connection claim).  Accordingly, service 
connection for colon polyps on a direct basis, and as 
secondary to Agent Orange exposure must be denied.  

The Board notes that a VA examination was not obtained with 
respect to the claim.  However, the Board finds that the 
evidence, discussed above, which indicates that the Veteran 
did not have colon polyps at separation, and did not report 
colitis or colon polyps until 22 years after separation, as 
well as the absence of competent medical evidence of a 
possible nexus between service and the claimed disorder, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R. § 3.159 (c)(4) (2008).  Accordingly, the Board finds 
no basis for a VA examination to be obtained.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (discussing 
circumstances when a VA examination is required).  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R.  § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 

A letter from the RO dated in September 2004 apprised the 
Veteran of the information and evidence necessary to 
establish his claim for service connection for colon polyps.  
He was also advised of the evidence that VA would seek to 
provide and of the information and evidence that he was 
expected to provide.  See 38 C.F.R. § 3.159(b)(1).  He was 
also informed of how VA establishes disability ratings and 
effective dates in a letter dated in March 2006.  
Dingess/Hartman, 19 Vet. App. 473.  Although the March 2006 
letter was issued after the rating decision, since service 
connection is being denied, no disability rating or effective 
date will be assigned, so there is no possibility of any 
prejudice to the Veteran.  The Board thus finds that the 
Veteran was provided adequate notice in accordance with 38 
U.S.C.A §§ 5103, 5103A with regard to his claim for service 
connection.

Regarding the duty to assist, STRs, VA medical records, and 
private treatment records have been obtained and made a part 
of the record.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  The Board is 
satisfied that VA has sufficiently discharged its duty in 
this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Entitlement to service connection for colon polyps is denied.



REMAND

Increased rating - PTSD

The Veteran seeks an initial disability rating in excess of 
30 percent for his service-connected PTSD.  He reported that 
he has constant nightmares, flashbacks, and interrupted 
sleep.

VA medical records dating from January 2003 to February 2008 
show that the Veteran participated in posttraumatic stress 
group sessions.  He was diagnosed with PTSD and depressive 
disorder.  GAF scores ranged from 55 to 58.

In February 2005 the Veteran was accorded a compensation and 
pension (C&P) PTSD examination.  During the examination the 
Veteran reported that he was married once and had two 
children.  He stated that he was friendly and extremely 
active in church until a new pastor changed the vision of the 
church.  He reported nightmares four to five times a week, 
daily flashbacks that are now controlled with medications, 
hyperarousal, and exaggerated startle response.  He reported 
that he had had difficulties with depression for the last 10 
years and that his symptoms have gotten worse since his wife 
has become sick with lupus.  He also reported decreased mood, 
interest, sleep, energy, anhedonia, and feeling of 
helplessness with off and on suicidal ideations.  He denied 
any plans to harm himself.  He also denied current suicidal 
or homicidal ideations and auditory visual hallucinations.  
Mental examination revealed fair eye contact and posture.  He 
was engagable and polite.  Speech was within normal limits.  
Affect was congruent.  Though content was negative for 
suicidal ideation, homicidal ideation, and auditory visual 
hallucinations.  Thought process was negative for looseness 
of association or flight of ideas.  He appeared logical and 
goal-directed.  Insight and judgment appeared fair to good.  
Diagnosis was PTSD, chronic and depression.  The GAF score 
was 55.  

A VA medical record dated in June 2005 showed that the 
Veteran complained of anger episodes at work, avoidance of 
others, hypervigilance, exaggerated startle response, 
avoidance of conversations about Vietnam, and recurring 
nightmares.  He had suicidal ideation and homicidal ideation.  
He also expressed frustration at work in terms of perceived 
disrespect by his supervisors but was also glad that his job 
assignment allowed him to work by himself.  Diagnoses were 
PTSD chronic and comorbid depressive symptoms.  The GAF score 
was 55.

In correspondence dated in February 2006 the Veteran stated 
that he had constant nightmares, flashbacks, and interrupted 
sleep.  He experienced frequent depression and mood changes 
and stated he was withdrawn and tried to find ways to be 
alone.  He stated that he had experienced emotional and 
verbal outbursts and had come very close to becoming physical 
with family members, friends, and coworkers.  In light of the 
Veteran's statement as to his symptoms of February 2006, an 
updated examination to determine the exact nature and 
severity of the Veteran's PTSD is in order.  As such, VA is 
required to afford him a contemporaneous VA examination to 
assess the current nature, extent, and severity of his PTSD.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Increased rating - right shoulder

The Veteran also seeks an initial disability rating in excess 
of 30 percent for his service-connected right shoulder wound 
with rotator cuff tendonitis.  

In January 2005 the Veteran was accorded a C&P muscles and 
joints examination.  During the examination the Veteran 
reported he had a shrapnel injury to his right shoulder.  He 
reported that he has had increased difficulty with weakness, 
fatigability, and tenderness of the anterior and posterior 
deltoids and trapezius muscles.  He stated he had pain on 
average of 5/10 that was typically associated with activity, 
weakness, fatigability, and occasional stiffness.  He further 
reported that pain was exacerbated by direct pressure and 
increased activity and had flare-ups intermittently two to 
five times a month lasting two to three days.  Pain during 
flare-ups was 8/10 with increased stiffness.  Physical 
examination revealed active and passive range of motion of 
the right shoulder.  Flexion was to 150 degrees, abduction 
was to 150 degrees, external rotation was to 75 degrees, 
internal rotation was full to 40 degrees.  He had normal bulk 
and tone of his muscles.  He had 5-/5 external rotation.  All 
other muscle groups were 5/5.  He had pain reproduced with 
external rotation and abduction.  There was no additional 
limitation of motion due to weakness, fatigability, or 
incoordination following repetitive use.  He had focal 
tenderness over the area of his scar and posterior shoulder 
and trapezius.  Diagnosis was rotator cuff tendinitis versus 
partial tear concluded secondary to weakness.

In correspondence dated in February 2006 the Veteran stated 
that his shoulder injury had worsened and has caused 
considerable weakness and decreased ability to lift items 
beyond his waist without experiencing pain and discomfort.  
He further stated that the pain caused continuous disruption 
with his sleep.  In light of the Veteran's statement as to 
his symptoms of February 2006, an updated examination to 
determine the exact nature and severity of the Veteran's 
right shoulder is in order.  As such, VA is required to 
afford him a contemporaneous VA examination to assess the 
current nature, extent, and severity of his right shoulder.  
See Palczewski, 21 Vet. App. 174, 181; Snuffer, 10 Vet. App. 
400, 403.  

VA is also required to make reasonable efforts to help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request all VA medical records from the Birmingham VA 
Medical Center dating from February 26, 2008, to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  Request medical records from 
Birmingham VA Medical Center dating 
from February 26, 2008 to the 
present.  If no further treatment 
records exist, the claims file should 
be documented accordingly.  

2.  Request that the Veteran provide 
private treatment records pertaining 
to his service-connected disabilities 
or that he provide completed 
authorization forms that would allow 
VA to request the records.  

3.  Schedule the Veteran for a 
psychiatric examination to assess the 
severity of his service-connected 
condition.  The claims file must be 
made available to, and reviewed by, 
the examiner, and the examiner should 
acknowledge such review in the 
examination report.  All indicated 
tests should be performed, and all 
findings reported in detail.  If 
psychiatric disorders other than PTSD 
are diagnosed, the examiner should 
disassociate the symptoms attributable 
to PTSD from those attributable to co-
existing psychiatric disorders.  If 
such is not possible, the examiner 
should state that in the examination 
report.  The examiner should also 
provide a Global Assessment of 
Functioning Score and an explanation 
of what the score represents.  A 
rationale for each opinion should be 
set forth in the report provided.  

4.  Schedule the Veteran for a joints 
examination to assess the severity of 
his service-connected shoulder 
condition.  The claims file must be 
made available to, and reviewed by, 
the examiner, and the examiner should 
acknowledge such review in the 
examination report.  All indicated 
tests should be performed, and all 
findings reported in detail. The 
examiner is asked to identify and 
describe any current symptomatology in 
the Veteran's right shoulder, 
including any functional loss due to 
more or less movement than normal, 
weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  The examiner 
should state whether the Veteran 
experiences flare-ups.  If so, the 
examiner should describe, to the 
extent possible, any additional 
functional loss or limitation of 
motion during such flare-ups.  

5.  After any further development 
deemed necessary, readjudicate the 
issues on appeal in light of the 
additional evidence obtained.  If the 
benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be given an 
opportunity to respond.  The case 
should then be returned to the Board 
for appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


